 


117 HRES 155 EH: Expressing the profound sorrow of the House of Representatives on the death of the Honorable Ronald J. Wright.
U.S. House of Representatives
2021-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
117th CONGRESS 
1st Session 
H. RES. 155 
In the House of Representatives, U. S., 
 
February 24, 2021 
 
RESOLUTION 
Expressing the profound sorrow of the House of Representatives on the death of the Honorable Ronald J. Wright. 
 
 
That the House has heard with profound sorrow of the death of the Honorable Ronald J. Wright, a Representative from the State of Texas. That the Clerk communicate these resolutions to the Senate and transmit a copy thereof to the family of the deceased. 
That when the House adjourns today, it adjourn as a further mark of respect to the memory of the deceased.   Cheryl L. Johnson,Clerk. 